DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is made final.
Claims 1-3, 5-12, 14-16, and 18-20 are pending in the case. Claims 1, 10, and 15 are independent claims. Claims 4, 13, and 17 have been canceled.
Acknowledgement is made of Applicant’s claim of Applicant’s claim of foreign priority in this national stage application under 35 U.S.C. 371 via Chinese application PCT/CN2017/091457 filed on July 3, 2017.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-12, 14-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 9104661 B1), in view of Huang et al. (US 2017/0124071 A1).

Regarding claim 1, Evans teaches a computer-implemented method, comprising:
loading, on a device (client 106 of FIG. 1 and Col. 6, lines 6-51), an application (application 119 of FIG. 1 and Col. 3, line 12-37) comprising a native layer and a localization layer for display in a user interface of the application (Col. 6, lines 32-51: client 106 launches application 119; FIGS. 2A-2B and Col. 9, line 45 to Col. 10, line 30: application 119 includes a native layer and a localization layer for display. Screens 148a and 148b show instances of a user interface. For example, as seen in FIG. 2B, screen 148b is a translated version of screen 148a. The native layer as depicted in 148a is retained, while translated text from the localization layer is superimposed on top of the former location of the original text, resulting in screen 148b of the application; See Col. 8, line 59 to Col. 9, line 23 for more examples of displaying of a native layer and a localization layer), wherein the localization layer is superimposed on the native layer (FIG. 4 and Col. 11, line 56 to Col. 12, line 11: Specifically, source text is obscured from display since background areas are interpolated into the screen area of the source text. The interpolated areas then include translated text of the localization layer superimposed on the native layer);
receiving a request via the user interface to obtain one or more resources (Col. 6, lines 66-67: a request is received from client device 106 to launch application 119; Col. 
determining geolocation information of the device from the request (Col. 6, lines 66-67, FIG. 3 and Col. 10, lines 53-57: geolocation information of the device/client 106 is determined from the request of launching application 119 to the server application 115 at computing device 103);
determining a native language of the application from the native layer (FIG. 2A and Col. 9, lines 45-65: a native language of the application 119 is determined to be United States English from the native layer/screen 148a; FIG. 4 and Col. 11, lines 56-62: native language determined from image data of application);
determining that one or more areas of the localization layer are tagged with an indication that the one or more areas require localization of the one or more resources (Col. 9, line 66 to Col. 10, line 30: the one or more areas of the localization layer, including the status dashboard 203b and a certain portion of the game view 206b, are tagged with an indication that these areas require localization of the textual elements represented in the video signal/one or more resources; Col. 3, lines 1-4 and Col. 8, lines 46-53: translation service 116 translates text recognized in the video 
initiating a call with a server over a communication channel to the server, the initiated call including a request to a backend translation engine of the server (FIG. 1, Col. 6, lines 66-67: a call with server application 115 at server/computing device 103, as supported in Col. 2, lines 12-14, is initiated over a communication channel to the server; See Col. 2, lines 49-61 for examples of communication channels that may be implemented; Col. 2, line 62 to Col. 3, line 11: translation service 116 operates in conjunction with the service application 115 at server/computing device 103; FIG. 3 and Col. 3, line 50 to Col. 4, line 11: server application 115 determines the user language preference and accordingly invokes the translation service 116/backend translation engine of the server), the request including an instruction to provide a localized version of the one or more resources corresponding to the tagged one or more areas of the localization layer, the localized version indicating a language translation from the native language to a localized language that corresponds to the determined geolocation information (FIG. 3 and Col. 3, line 50 to Col. 4, line 11, and FIG. 4 and Col. 11, line 42 to Col. 12, line 24: the request initiating communication with server application 115 at the server also includes an instruction to provide a localized version of the one or more resources. That is, translation of the original textual elements represented in the video signal is provided corresponding to the tagged one or more areas of the localization layer. The localized version indicates a language translation from the native language to a localized language determined from geolocation information, as supported in FIG. 3 
receiving a response from the backend translation engine based on the request, the response comprising the localized version of the one or more resources (box 312 of FIG. 3 and Col. 10, line 60 to Col. 11, line 11: response from translation service 116 is received by the client 106. The response includes the translated/localized version of the one or more resources/video signal; FIG. 4 and Col. 12, lines 53-58: the localized version is received by the client 106);
rendering the localized version of the one or more resources (box 312 of FIG. 3 and Col. 10, line 60 to Col. 11, line 11, and FIG. 4 and Col. 12, lines 53-58: the localized version is rendered at the client 106; FIG. 2B and Col. 9, line 66 to Col. 10, line 30: an example of a rendered localized version can be seen in screen 148b);
providing, for display on the device, a representation of the one or more resources in the native layer and the rendered localized version of the one or more resources in the localization layer (Col. 8, line 59 to Col. 9, line 23, FIGS. 2A-B and Col. 9, line 45 to Col. 10, line 30: a representation of the one or more resources in the native layer is displayed on the device overlaid with the rendered localized version of the one or more resources in the localization layer. For example, elements including where and even how text was originally displayed from the native layer, in addition to other displayed elements, are retained while being overlaid with the translated textual elements represented by the video signal in the localization layer.); and
user-generated data, a number of interactions of a user with the localization layer, a length of time of a user with the localization layer, a number of terms input by a user to the localization layer, and/or a mapping of one or more replacement terms provided by a user (FIG. 3 and Col. 11, line 12 to Col. 11, line 41: user interaction data includes user-generated data/input data 122).
Evans does not explicitly teach modifying localization data accessible to the backend translation engine using the obtained user interaction data; and training the backend translation engine is trained with the modified localization data.
Huang teaches obtaining user interaction data associated with the rendered localized version of the one or more resources (FIG. 4, Table 1, [0053-0057], and second half of [0075]: user interaction data measures whether merchandise information is clicked on when the merchandise information is presented to a user. User interaction data is carefully obtained so as to avoid noisy historical translation records associated with user behavior. See [0061-0063] and Expression 1 for how user interaction data is mathematically obtained; [0038-0040] and [0049-0051]: For example, user interaction data with the rendered localized version in English, derived from the Chinese source, is measured from localized processing results of the historical translation records. This user interaction data would modify the localization data available to the translation user-generated data, a number of interactions of a user with the localization layer, a length of time of a user with the localization layer, a number of terms input by a user to the localization layer, and/or a mapping of one or more replacement terms provided by a user (FIG. 4, Table 1, [0053-0057], and second half of [0075]: user-generated data via clicks and length of time with the localization layer/retrieved results listing webpage are accounted for as part of user interaction data); and
modifying localization data accessible to the backend translation engine using the obtained user interaction data ([0065-0069] and [0076-0077]: localization data accessible to the translation quality prediction model is modified based on the obtained user interaction data); and
training the backend translation engine is trained with the modified localization data ([0065-0069] and [0076-0077]: the translation quality prediction model is trained with the modified localization data corresponding to the features extracted from the historical translation records).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Evans to incorporate the teachings of Huang and modify localization data accessible to the backend translation engine using the obtained user interaction data, and train the backend translation engine with the modified localization data. Doing so would increase the quality of localization data that gets presented to the user. Because user interaction data is used to train the backend translation engine, the engine would be able to provide the most relevant 

Regarding claim 2, Evans in view of Huang teaches computer-implemented method of claim 1. Evans further teaches the method further comprising: removing content in the native language from the native layer, the content being removed from areas in the native layer that correspond to the tagged one or more areas of the localization layer (FIGS. 2A-B and Col. 10, lines 17-24: content in the native language, including text in the game view 206a and the status dashboard 203a, is deleted from areas in the native layer represented by screen 148a corresponding to the tagged one or more areas of the localization layer, which are the areas where text is recognized and to be translated are displayed, as seen in screen 148b; FIG. 4 and Col. 11, line 56 to Col. 12, line 11: tagged areas include areas occupied by text. Source text is removed from areas in the native layer that correspond to the tagged areas of the localization layer, which are areas to be occupied by translated text).

Regarding claim 3, Evans in view of Huang teaches the computer-implemented method of claim 1. Evans further teaches wherein content of the native layer that corresponds to the tagged one or more areas of the localization layer is obscured from display by the localization layer (FIG. 4 and Col. 11, line 56 to Col. 12, line 11: tagged areas include areas occupied by text. Source text is removed from areas in the native layer that correspond to the tagged areas of the localization layer, which are areas to be interpolated into the screen area of the source text).

Regarding claim 5, Evans in view of Huang teaches computer-implemented method of claim 1. Evans further teaches wherein the rendering comprises:
selecting one or more translated portions from the localized version of the one or more resources over corresponding objects from the native layer; and
rendering the localization layer with the selected one or more translated portions (FIGS. 2A-B and Col. 10, lines 17-24: content in the native language, including text in the game view 206a and the status dashboard 203a, is deleted from areas in the native layer represented by screen 148a corresponding to the tagged one or more areas of the localization layer, which are the areas where text is recognized and to be translated are displayed, as seen in screen 148b; FIG. 4 and Col. 11, line 56 to Col. 12, line 11: tagged areas include areas occupied by text. Translated portions from the localized version are chosen so that source text/corresponding objects from the native layer is removed).

Regarding claim 6, Evans in view of Huang teaches computer-implemented method of claim 1. Evans further teaches wherein the rendering comprises:
synchronizing content in the localization layer to corresponding content in the native layer (FIGS. 2A-B and Col. 10, lines 17-24: content in the native language, including text in the game view 206a and the status dashboard 203a, is deleted from areas in the native layer represented by screen 148a corresponding to the tagged one 

Regarding claim 7, Evans in view of Huang teaches computer-implemented method of claim 6. Evans further teaches the content in the localization layer includes one or more identifiers, and wherein the content in the localization layer is synchronized to the content in the native layer based on each of the one or more identifiers in the localization layer aligning to a corresponding identifier in the native layer (Col. 8, line 59 to Col. 9, line 24: identifiers of content include font, color, font weight, and so on. Translated text/content in the localization layer synchronizes to the source text/content in the native layer based on each identifiers in the localization layer aligning to a corresponding identifier in the native layer. Synchronization of these identifiers help maintain the visual appearance of the original text; FIGS. 2A-2B and Col. 9, line 45 to Col. 10, line 30: see how identifiers of content in Spanish in the localization layer align 

Regarding claim 8, Evans in view of Huang teaches computer-implemented method of claim 1. Evans does not explicitly teach wherein the localized version of the one or more resources is generated prior to the request being sent to the backend translation engine, and wherein the localized version is stored in one or more indexes of a data structure accessible to the backend translation engine.
	Huang further teaches wherein the localized version of the one or more resources is generated prior to the request being sent to the backend translation engine, and wherein the localized version is stored in one or more indexes of a data structure accessible to the backend translation engine (Table 1 and [0054-0055]: historical translation records include the localized version of the one or more resources, which is data corresponding to translated text. These records have already been generated before a user inputs a query which would send a request to the translation engine, as seen in the example of requesting translation from Chinese to English as exemplified in [0038-0040] and [0049-0051].; FIG. 9 and [0111-0114]: the localized version/historical translation records are stored in one or more indexes of the business processing log/data structure accessible to the translation quality prediction model.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Evans in view of Huang to incorporate the further teachings of Huang and have wherein the localized version of the one or more resources is generated prior to the request being sent to the 

	Regarding claim 9, Evans in view of Huang teaches the computer-implemented method of claim 8. Evans further teaches wherein the localized version of the one or more resources is attributed with an identifier associated with the localization layer, the identifier indicating a mapping between the localized version of the one or more resources and the geolocation information (Col. 5, lines 19-33: translation data 136 used to facilitate translation includes mapping to and from various languages.; FIG. 4 and Col. 11, lines 56-67: the identifier corresponds to the preferred language of the user. Using the mapping between languages described earlier from the translation data 136, translation service 116 translates text into the user’s preferred language. Thus, the localized version is attributed by an identifier/the user’s preferred language, which is associated with the localization layer. The identifier links the translated one or more resources/video signal with the geolocation information, because geolocation information dictates the user’s preferred language that would yield the translated results, as supported in Col. 6, lines 66-67, FIG. 3 and Col. 10, lines 53-57).
Evans does not explicitly teach wherein the localized version of the one or more resources is indexed by an identifier associated with the localization layer.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Evans in view of Huang to incorporate the further teachings of Huang and have wherein the localized version of the one or more resources is indexed by an identifier associated with the localization layer, the identifier indicating a mapping between the one or more resources and the geolocation information. Doing so would allow the localized version to be indexed based on the target/preferred language with respect to the habits of different language users. This would further increase the quality of the localized resources, or translations, provided to the user because each language may possess its own nuances that are specifically accounted due to the identifier. Again, indexing would prevent a new localized version from being generated for every instance of a request, thereby conserving resources for efficient processing.

Regarding claims 10-12 and 14, the claims recite a non-transitory computer readable storage medium is provided including instructions that, when executed by a 

Regarding claim 15, Evans teaches system (computing device 103 of FIG. 5), comprising:
a processor (processor 503 of FIG. 5, Col. 12, line 59 to Col. 13, line 6, and Col. 13, line 66 to Col. 14, line 10); and
a memory comprising instructions stored thereon, which when executed by the processor, cause the processor to (memory 506 of FIG. 5 and Col. 13, lines 7-65):
receive a request from a client device over a communication channel to the client device (Col. 6, lines 66-67: a request is received from client device 106 to launch application 119; Col. 2, lines 49-61: see the various communication channels that may be employed with the client device 106), the request indicating geolocation information of a user requesting to obtain one or more resources (Col. 6, lines 66-67, FIG. 3 and Col. 10, lines 53-57: geolocation information of the device/client 106 is determined from the request of launching application 119 to the server application 115 at computing device 103; Col. 2, line 62 to Col. 3, line 11: as part of the request, application 119 generates one or more resources/video signal; FIGS. 3 and 4, Col. 10, lines 63 to Col. 11, line 12: video signal generated by application 119 can be translated via translation service 116 to be provided to client; FIGS. 2A-B and Col. 9, lines 45 to Col. 10, line 14: for example, the one or more resources correspond to the video signal that provide the video output of application 119 as seen in screen 148a. Localization of the one or more interpolated into the screen area of the source text. The interpolated areas then include translated text of the localization layer superimposed on the native layer);
generate a localized version of the one or more resources (FIG. 3 and Col. 3, line 50 to Col. 4, line 11, and FIG. 4 and Col. 11, line 42 to Col. 12, line 24: the request initiating communication with server application 115 at the server also includes an instruction to provide a localized version of the one or more resources. That is, translation of the original textual elements represented in the video signal is provided corresponding to the tagged one or more areas of the localization layer. The localized version indicates a language translation from the native language to a localized language determined from geolocation information, as supported in FIG. 3 and Col. 10, lines 53-57; FIGS. 2A-2B and Col. 9, line 45 to Col. 10, line 30: for example, the localized version, as seen in screen 148b is yielded from translating the United States English seen in screen 148a to Spanish as used in Central America) that corresponds to one or more areas of a localization layer in the application that are tagged with an indication that the one or more areas require localization of the one or more 
provide, for transmission, the localized version of the one or more resources to the client device over the communication channel (box 312 of FIG. 3 and Col. 10, line 60 to Col. 11, line 11, and FIG. 4 and Col. 12, lines 53-58: the localized version is transmitted to and rendered at the client 106; FIG. 2B and Col. 9, line 66 to Col. 10, line 30: an example of a rendered localized version can be seen in screen 148b), the localized version being rendered with the one or more resources and provided for display in the localization layer concurrently with a representation of the one or more resources in the native layer (Col. 8, line 59 to Col. 9, line 23, FIGS. 2A-B and Col. 9, line 45 to Col. 10, line 30: a representation of the one or more resources in the native layer is displayed on the device overlaid with the rendered localized version of the one or more resources in the localization layer. For example, elements including where and even how text was originally displayed from the native layer, in addition to other displayed elements, are retained while being overlaid with the translated textual elements represented by the video signal in the localization layer); and
user-generated data, a number of interactions of a user with the localization layer, a length of time of a user with the localization layer, a number of terms input by a user to the localization layer, and/or a mapping of one or more replacement terms provided by a user (FIG. 3 and Col. 11, line 12 to Col. 11, line 41: user interaction data includes user-generated data/input data 122).
Evans does not explicitly teach modifying localization data accessible to the backend translation engine using the obtained user interaction data; and training the backend translation engine is trained with the modified localization data.
Huang teaches obtaining user interaction data associated with the rendered localized version of the one or more resources (FIG. 4, Table 1, [0053-0057], and second half of [0075]: user interaction data measures whether merchandise information is clicked on when the merchandise information is presented to a user. User interaction data is carefully obtained so as to avoid noisy historical translation records associated with user behavior. See [0061-0063] and Expression 1 for how user interaction data is mathematically obtained; [0038-0040] and [0049-0051]: For example, user interaction data with the rendered localized version in English, derived from the Chinese source, is measured from localized processing results of the historical translation records. This user interaction data would modify the localization data available to the translation user-generated data, a number of interactions of a user with the localization layer, a length of time of a user with the localization layer, a number of terms input by a user to the localization layer, and/or a mapping of one or more replacement terms provided by a user (FIG. 4, Table 1, [0053-0057], and second half of [0075]: user-generated data via clicks and length of time with the localization layer/retrieved results listing webpage are accounted for as part of user interaction data); and
modifying localization data accessible to the backend translation engine using the obtained user interaction data ([0065-0069] and [0076-0077]: localization data accessible to the translation quality prediction model is modified based on the obtained user interaction data); and
training the backend translation engine is trained with the modified localization data ([0065-0069] and [0076-0077]: the translation quality prediction model is trained with the modified localization data corresponding to the features extracted from the historical translation records).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Evans to incorporate the teachings of Huang and modify localization data accessible to the backend translation engine using the obtained user interaction data, and train the backend translation engine with the modified localization data. Doing so would increase the quality of localization data that gets presented to the user. Because user interaction data is used to train the backend translation engine, the engine would be able to provide the most relevant 

Regarding claim 16, Evans in view of Huang teaches the system of claim 15. Evans further teaches wherein the localized version of the one or more resources is generated using a backend translation engine that is configured to perform a language translation of content in the native layer from the native language to a localized language that corresponds to the geolocation information (FIG. 3 and Col. 3, line 50 to Col. 4, line 11, and FIG. 4 and Col. 11, line 42 to Col. 12, line 24: the request initiating communication with server application 115 at the server also includes an instruction to provide a localized version of the one or more resources. That is, translation of the original textual elements represented in the video signal is provided corresponding to the tagged one or more areas of the localization layer. The localized version indicates a language translation from the native language to a localized language determined from geolocation information, as supported in FIG. 3 and Col. 10, lines 53-57; FIGS. 2A-2B and Col. 9, line 45 to Col. 10, line 30: for example, the localized version, as seen in screen 148b is yielded from translating the United States English seen in screen 148a, representative of the native layer, to Spanish as used in Central America).

Regarding claim 18, Evans in view of Huang teaches the system of claim 15. Huang further teaches wherein the instructions further cause the processor to: obtain one or more user-generated terms from the received interaction data, wherein each of 

Regarding claim 19, Evans in view of Huang teaches the system of claim 16. Evans does not explicitly teach generating a plurality of localized versions of the one or more resources, each of the one or more resources being associated with one of the plurality of localized versions, wherein the plurality of localized versions is generated prior to the request being sent to the backend translation engine, and wherein the plurality of localized versions is stored in one or more indexes of a data structure accessible to the backend translation engine.
Huang further teaches generating a plurality of localized versions of the one or more resources, each of the one or more resources being associated with one of the plurality of localized versions, wherein the plurality of localized versions is generated prior to the request being sent to the backend translation engine, and wherein the plurality of localized versions is stored in one or more indexes of a data structure accessible to the backend translation engine (Table 1 and [0054-0055]: historical translation records include the localized version of the one or more resources, which is data corresponding to translated text. These records have already been generated before a user inputs a query which would send a request to the translation engine, as seen in the example of requesting translation from Chinese to English as exemplified in [0038-0040] and [0049-0051].; FIG. 9 and [0111-0114]: the localized version/historical translation records are stored in one or more indexes of the business processing log/data structure accessible to the translation quality prediction model.; [0075]: Note that these teachings apply across a plurality of localized versions since each language contains its own set of historical translation records to produce a unique localized version for that language).


Regarding claim 20, Evans in view of Huang teaches the system of claim 15. Evans further teaches wherein each localized version of the one or more resources is attributed with an identifier associated with the localization layer, the identifier indicating a mapping between a localized version of the one or more resources and the geolocation information (Col. 5, lines 19-33: translation data 136 used to facilitate translation includes mapping to and from various languages.; FIG. 4 and Col. 11, lines 56-67: the identifier corresponds to the preferred language of the user. Using the mapping between languages described earlier from the translation data 136, translation service 116 translates text into the user’s preferred language. Thus, the localized attributed by an identifier/the user’s preferred language, which is associated with the localization layer. The identifier links the translated one or more resources/video signal with the geolocation information, because geolocation information dictates the user’s preferred language that would yield the translated results, as supported in Col. 6, lines 66-67, FIG. 3 and Col. 10, lines 53-57).
Evans does not explicitly teach wherein each localized version of the plurality of localized versions is indexed by an identifier associated with the localization layer.
Huang further teaches wherein each localized version of the plurality of localized versions is indexed by a different identifier associated with the localization, the identifier indicating a mapping between a localized version of the one or more resources and different geolocation information ([0075]: the localized version of the one or more resources is indexed by an identifier characterized by the language associated with the localization. That is, the set of historical translation records is tied to a language so that the translation quality prediction model based on these records corresponds to a specific language.; [0075]: Note that these teachings apply across a plurality of localized versions since each language contains its own set of historical translation records to produce a unique localized version for that language).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Evans in view of Huang to incorporate the further teachings of Huang and have wherein each localized version of the plurality of localized versions is indexed by a different identifier associated with the localization, the identifier indicating a mapping between a localized version of the one or more resources and different geolocation information. Doing so would allow the .

Response to Arguments
Applicant's arguments filed 05/25/2021 have been fully considered but they are not persuasive.

	In remarks Applicant argues:

In the amended claim 1, Evans fails to disclose “obtaining user interaction data…modifying localization data…and training the backend translation engine with the modified localization data” (page 11 of Remarks). Thus, the rejection of the independent claims under 102(a)(1) should be withdrawn.
Evans and Huang do not teach or suggest the features of the independent claims, which are believed to be in condition for allowance (page 12 of Remarks).
	
Examiner respectfully disagrees with Applicant.



Regarding point (b), Evans in view of Huang teach the features of the independent claims. Applicant’s argument is merely a general allegation that Evans and Huang “do not teach or suggest the features of the independent claims” (page 12 of Remarks). Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. For the sake of compact prosecution, Examiner will provide an explanation of the mapping with respect to the amended limitations since no proper argument was provided by Applicant. Evans teaches that user interaction/application input data 122 is obtained and associated with the rendered localized version, the user interaction data comprising at least user-generated data as a result of user inputs (Col. 11, lines 12-41). However, Evans does not explicitly teach modifying localization data accessible to the backend translation engine using the obtained user interaction data; and training the backend translation engine is trained with the modified localization data. Thus, Huang was incorporated as Huang. Indeed, Huang even overlaps with the 
In conclusion, independent claims 1, 10, and 15 are rejected under U.S.C. 103 as being unpatentable over Evans (US 9104661 B1), in view of Huang et al. (US 2017/0124071 A1). The remaining dependent claims are rejected accordingly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892 for additional prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY NGUYEN whose telephone number is (571)272-4980.  The examiner can normally be reached on M-Th 7AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171